Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/18/2022 has been entered.  
Claims 1-30 are pending.  
Claims 1-30 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No.: US 20170332358 A1) in view of Yang et al. (Pub. No.: US 20210329703 A1), hereafter respectively referred to as Park and Yang.  
	In regard to Claim 1, Park teaches A method of wireless communications at a user equipment (UE) (terminal 310, FIGS. 3-5, 17), comprising: performing a listen-before-talk (LBT) procedure (the terminal 310 may perform the LBT on the UL resource in the UL burst in operation 1740, Para. 184, FIGS. 3-5, 17) for a physical random access channel (PRACH) transmission (other UL signals may lose transmission opportunities due to the PRACH signal during the LBT operation, Para. 128) associated with a two-step random access channel (RACH) procedure (Details of PRACH Configuration Method, Para. 233.  The terminal 310 confirms variables through the process of synchronization and SI acquisition, Para. 235, FIGS. 3-5.  Operation 1: The terminal 310 may transmit a random access preamble (RAP) sequence (msg1) to the base station 320, Para. 236, FGIS. 3-5.  Operation 2: The base station 320 may transmit a RAR message (msg2) to the terminal 310, Para. 237, FIGS. 3-5) [the examiner notes that the Details of PRACH Configuration Method include at least two steps of operation].  
	Park teaches identifying a failure of the LBT procedure for the PRACH transmission (in operation 1750, the terminal 310 may determine whether the LBT succeeds, Para. 184, FIGS. 3-5, 17.  The LBT fails, in operation 1770, Para. 186, FIGS. 3-5, 17).  
	Park teaches forgoing a physical uplink shared channel (PUSCH) transmission (the failure cause of the reception of the UL PUSCH in the subframe n 1911 and the subframe n+1 1913 is the failure of the LBT by the terminal 310, Para. 231, FIGS. 3-5, 19) corresponding to the PRACH transmission (other UL signals may lose transmission opportunities due to the PRACH signal during the LBT operation, Para. 128) in the two-step RACH procedure (Details of PRACH Configuration Method, Para. 233.  The terminal 310 confirms variables through the process of synchronization and SI acquisition, Para. 235, FIGS. 3-5.  Operation 1: The terminal 310 may transmit a random access preamble (RAP) sequence (msg1) to the base station 320, Para. 236, FGIS. 3-5.  Operation 2: The base station 320 may transmit a RAR message (msg2) to the terminal 310, Para. 237, FIGS. 3-5) [the examiner notes that the Details of PRACH Configuration Method include at least two steps of operation] based on identifying the failure of the LBT procedure for the PRACH transmission (if the LBT fails, in operation 1770, the terminal 310 may determine in operation 1770 whether the LBT fails for all the UL resources in the UL burst, Para. 186, 188, FIGS. 3-5, 17.  The terminal 310 may release the SPS MS resource in operation 1790, Para. 189, FIGS. 3-5, 17).  
	Park, although providing an implicit teaching, fails to explicitly teach a physical random access channel (PRACH) transmission associated with a two-step random access channel (RACH) procedure, and the PRACH transmission in the two-step RACH procedure.  
	Yang teaches a physical random access channel (PRACH) transmission (a physical random access channel (PRACH), Para. 39, FIG. 1.  Referring to FIG. 13, the UE may transmit a random access request message (e.g., MsgA) to the BS, Para. 112) associated with a two-step random access channel (RACH) procedure (the UE may select one of the two RACHs according to a PUSCH transmit power that the BS desires, Para. 259.  FIG. 13 illustrates a 2-step RACH procedure, Para. 112.  The UE may select one RACH procedure of the 2-step RACH and the 4-step RACH based on an LBT result/statistic, Para. 261).  
	Yang teaches the PRACH transmission (a physical random access channel (PRACH), Para. 39, FIG. 1.  Referring to FIG. 13, the UE may transmit a random access request message (e.g., MsgA) to the BS, Para. 112) in the two-step RACH procedure (the UE may select one of the two RACHs according to a PUSCH transmit power that the BS desires, Para. 259.  FIG. 13 illustrates a 2-step RACH procedure, Para. 112.  The UE may select one RACH procedure of the 2-step RACH and the 4-step RACH based on an LBT result/statistic, Para. 261).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Park since Yang provides a technique for determining selection of a RACH procedure, which can be introduced into the system of Park to ensure the most appropriate RACH transmissions are conducted with respect to the conditions of wireless resources related to an LBT being performed.  


	In regard to Claim 17, Park teaches An apparatus for wireless communication (terminal 310, FIGS. 3-5, 17), comprising: a transceiver (terminal 310 may include a transceiver 310, Para. 282, FIGS. 3-5, 17, 21); a memory configured to store instructions (operations of the terminal 310 may be realized by including a memory device storing the corresponding program code in any component of the terminal, Para. 286, FIGS. 3-5, 17, 21); and at least one processor communicatively coupled with the transceiver and the memory (controller 2120 may execute the above-described operations by reading and executing the program code stored in the memory device by a processor, Para. 286, FIGS. 3-5, 17, 21), wherein the at least one processor is configured to: perform a listen-before-talk (LBT) procedure (the terminal 310 may perform the LBT on the UL resource in the UL burst in operation 1740, Para. 184, FIGS. 3-5, 17) for a physical random access channel (PRACH) transmission (other UL signals may lose transmission opportunities due to the PRACH signal during the LBT operation, Para. 128) associated with a two-step random access channel (RACH) procedure (Details of PRACH Configuration Method, Para. 233.  The terminal 310 confirms variables through the process of synchronization and SI acquisition, Para. 235, FIGS. 3-5.  Operation 1: The terminal 310 may transmit a random access preamble (RAP) sequence (msg1) to the base station 320, Para. 236, FGIS. 3-5.  Operation 2: The base station 320 may transmit a RAR message (msg2) to the terminal 310, Para. 237, FIGS. 3-5) [the examiner notes that the Details of PRACH Configuration Method include at least two steps of operation].  
Park teaches identify a failure of the LBT procedure for the PRACH transmission (in operation 1750, the terminal 310 may determine whether the LBT succeeds, Para. 184, FIGS. 3-5, 17.  The LBT fails, in operation 1770, Para. 186, FIGS. 3-5, 17).  
Park teaches forgo a physical uplink shared channel (PUSCH) transmission (the failure cause of the reception of the UL PUSCH in the subframe n 1911 and the subframe n+1 1913 is the failure of the LBT by the terminal 310, Para. 231, FIGS. 3-5, 19) corresponding to the PRACH transmission (other UL signals may lose transmission opportunities due to the PRACH signal during the LBT operation, Para. 128) in the two-step RACH procedure (Details of PRACH Configuration Method, Para. 233.  The terminal 310 confirms variables through the process of synchronization and SI acquisition, Para. 235, FIGS. 3-5.  Operation 1: The terminal 310 may transmit a random access preamble (RAP) sequence (msg1) to the base station 320, Para. 236, FGIS. 3-5.  Operation 2: The base station 320 may transmit a RAR message (msg2) to the terminal 310, Para. 237, FIGS. 3-5) [the examiner notes that the Details of PRACH Configuration Method include at least two steps of operation] based on identifying the failure of the LBT procedure for the PRACH transmission (if the LBT fails, in operation 1770, the terminal 310 may determine in operation 1770 whether the LBT fails for all the UL resources in the UL burst, Para. 186, 188, FIGS. 3-5, 17.  The terminal 310 may release the SPS MS resource in operation 1790, Para. 189, FIGS. 3-5, 17).
Park, although providing an implicit teaching, fails to explicitly teach a physical random access channel (PRACH) transmission associated with a two-step random access channel (RACH) procedure, and the PRACH transmission in the two-step RACH procedure.  
Yang teaches a physical random access channel (PRACH) transmission (a physical random access channel (PRACH), Para. 39, FIG. 1.  Referring to FIG. 13, the UE may transmit a random access request message (e.g., MsgA) to the BS, Para. 112) associated with a two-step random access channel (RACH) procedure (the UE may select one of the two RACHs according to a PUSCH transmit power that the BS desires, Para. 259.  FIG. 13 illustrates a 2-step RACH procedure, Para. 112.  The UE may select one RACH procedure of the 2-step RACH and the 4-step RACH based on an LBT result/statistic, Para. 261).  
Yang teaches the PRACH transmission (a physical random access channel (PRACH), Para. 39, FIG. 1.  Referring to FIG. 13, the UE may transmit a random access request message (e.g., MsgA) to the BS, Para. 112) in the two-step RACH procedure (the UE may select one of the two RACHs according to a PUSCH transmit power that the BS desires, Para. 259.  FIG. 13 illustrates a 2-step RACH procedure, Para. 112.  The UE may select one RACH procedure of the 2-step RACH and the 4-step RACH based on an LBT result/statistic, Para. 261).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Park since Yang provides a technique for determining selection of a RACH procedure, which can be introduced into the system of Park to ensure the most appropriate RACH transmissions are conducted with respect to the conditions of wireless resources related to an LBT being performed.  


Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang, and further in view of Kusashima (Pub. No.: US 20210307072 A1), hereafter referred to as Kusashima.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Park in view of Yang teaches the PRACH.  
	Park fails to teach the PRACH and PUSCH transmissions occur within a same slot.  
Kusashima teaches the PRACH and PUSCH transmissions occur within a same slot (in the case of a combination of the PRACH and the PUSCH, the PRACH and the PUSCH may also be combined by FDM. FIG. 21 is an explanatory diagram illustrating an example of a situation in which the PRACH and the PUSCH are FDM.  Para. 266).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kusashima with the teachings of Park in view of Yang since Kusashima provides a technique for combining PRACH and PUSCH transmissions, which can be introduced into the system of Park in view of Yang to efficiently convey different types of transmissions in time through utilization of available frequency resources.  

In regard to Claim 18, as presented in the rejection of Claim 17, Park in view of Yang teaches the PRACH.  
	Park fails to teach the PRACH and PUSCH transmissions occur within a same slot.  
Kusashima teaches the PRACH and PUSCH transmissions occur within a same slot (in the case of a combination of the PRACH and the PUSCH, the PRACH and the PUSCH may also be combined by FDM. FIG. 21 is an explanatory diagram illustrating an example of a situation in which the PRACH and the PUSCH are FDM.  Para. 266).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kusashima with the teachings of Park in view of Yang since Kusashima provides a technique for combining PRACH and PUSCH transmissions, which can be introduced into the system of Park in view of Yang to efficiently convey different types of transmissions in time through utilization of available frequency resources.  


Claims 3-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang, and further in view of Chen et al. (Pub. No.: US 20160100434 A1), hereafter referred to as Chen.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Park in view of Yang teaches the method.  
	Park fails to teach forgoing an incrementing of a message transmission counter, wherein the message transmission counter indicates radio link failure (RLF) detection or a triggering of four-step RACH procedure.  
Chen teaches forgoing an incrementing of a message transmission counter, wherein the message transmission counter indicates radio link failure (RLF) detection or a triggering of four-step RACH procedure (the Preamble_Transmission_Counter is incremented only when the PRACH transmission 910 takes place, and is not incremented when the PRACH transmission 910 is dropped, Para. 62, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Park in view of Yang since Chen provides a technique for counter related to RACH operations, which can be introduced into the system of Park in view of Yang to ensure dynamic operation of RACH arrangements with respect to changes of conditions in wireless resources.  

In regard to Claim 4, as presented in the rejection of Claim 1, Park in view of Yang teaches the method.  
	Park fails to teach performing a subsequent two- step random access procedure or four-step random access procedure in response to forgoing the incrementing of the message transmission counter.  
Chen teaches performing a subsequent two-step random access procedure or four-step random access procedure in response to forgoing the incrementing of the message transmission counter (If the second PRACH transmission is unsuccessful (P2ndTx), the next PRACH transmission (P3rdTx) is performed with respect to the previous (scaled) PRACH transmission (P2ndTx), Para. 64, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Park in view of Yang since Chen provides a technique for counter related to RACH operations, which can be introduced into the system of Park in view of Yang to ensure dynamic operation of RACH arrangements with respect to changes of conditions in wireless resources.  

In regard to Claim 5, as presented in the rejection of Claim 1, Park in view of Yang teaches the method.  
	Park fails to teach forgoing the incrementing of the message transmission counter includes forgoing the power ramping, wherein the power ramping corresponds to one of: a common power ramping for both the PRACH and PUSCH transmissions, or an independent power ramping for both the PRACH and PUSCH transmissions.  
Chen teaches forgoing the incrementing of the message transmission counter includes forgoing the power ramping, wherein the power ramping corresponds to one of: a common power ramping for both the PRACH and PUSCH transmissions, or an independent power ramping for both the PRACH and PUSCH transmissions (If the second PRACH transmission is unsuccessful (P2ndTx), the next PRACH transmission (P3rdTx) is performed with the power ramp-up of Pramp-up, Para. 64, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Park in view of Yang since Chen provides a technique for counter related to RACH operations, which can be introduced into the system of Park in view of Yang to ensure dynamic operation of RACH arrangements with respect to changes of conditions in wireless resources.  

In regard to Claim 19, as presented in the rejection of Claim 17, Park in view of Yang teaches the at least one processor.  
	Park fails to teach the at least one processor is further configured to forgo an incrementing of a message transmission counter, wherein the message transmission counter indicates radio link failure (RLF) detection or a triggering of four-step RACH procedure.  
Chen teaches the at least one processor is further configured to forgo an incrementing of a message transmission counter, wherein the message transmission counter indicates radio link failure (RLF) detection or a triggering of four-step RACH procedure (the Preamble_Transmission_Counter is incremented only when the PRACH transmission 910 takes place, and is not incremented when the PRACH transmission 910 is dropped, Para. 62, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Park in view of Yang since Chen provides a technique for counter related to RACH operations, which can be introduced into the system of Park in view of Yang to ensure dynamic operation of RACH arrangements with respect to changes of conditions in wireless resources.  


Claim 6 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang, and further in view of Zhang (Pub. No.: US 20210274550 A1), hereafter referred to as Zhang.  
	In regard to Claim 6, as presented in the rejection of Claim 1, Park in view of Yang teaches the method.  
	Park fails to teach identifying that the failure of the LBT procedure satisfies a number of consecutive LBT procedure failure threshold; and incrementing an LBT failure counter based on determining that the failure of the LBT procedure satisfies the number of consecutive LBT procedure failure threshold.  
	Zhang teaches identifying that the failure of the LBT procedure satisfies a number of consecutive LBT procedure failure threshold; and incrementing an LBT failure counter based on determining that the failure of the LBT procedure satisfies the number of consecutive LBT procedure failure threshold (an LBT failure counter, is introduced, which means that each time the lower layer reports the LBT failure, the MAC adds 1 for the LBT failure counter. When the LBT failure counter reaches a certain threshold or PREAMBLE_TRANSMISSION_COUNTER is above preambleTxMax, the MAC reports a random access problem to the upper layer.  Para. 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Park in view of Yang since Zhang provides a technique for an LBT failure counter and threshold, which can be introduced into the system of Park in view of Yang to permit a system to control communication formations based on multiple LBT attempts with respect to conditions of wireless resources and the activity of other communications of other wireless devices also active in the same wireless resources.  

In regard to Claim 20, as presented in the rejection of Claim 17, Park in view of Yang teaches the at least one processor.  
	Park fails to teach the at least one processor is further configured to perform a subsequent two-step random access procedure or four-step random access procedure in response to forgoing the incrementing of the message transmission counter.  
Zhang teaches the at least one processor is further configured to perform a subsequent two-step random access procedure or four-step random access procedure in response to forgoing the incrementing of the message transmission counter (an LBT failure counter, is introduced, which means that each time the lower layer reports the LBT failure, the MAC adds 1 for the LBT failure counter. When the LBT failure counter reaches a certain threshold or PREAMBLE_TRANSMISSION_COUNTER is above preambleTxMax, the MAC reports a random access problem to the upper layer.  Para. 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Park in view of Yang since Zhang provides a technique for an LBT failure counter and threshold, which can be introduced into the system of Park in view of Yang to permit a system to control communication formations based on multiple LBT attempts with respect to conditions of wireless resources and the activity of other communications of other wireless devices also active in the same wireless resources.  

In regard to Claim 21, as presented in the rejection of Claim 17, Park in view of Yang teaches the at least one processor.  
	Park fails to teach to forgo the incrementing of the message transmission counter, the at least one processor is further configured to forgo the power ramping, wherein the power ramping corresponds to one of: a common power ramping for both the PRACH and PUSCH transmissions, or an independent power ramping for both the PRACH and PUSCH transmissions.  
Zhang teaches to forgo the incrementing of the message transmission counter, the at least one processor is further configured to forgo the power ramping, wherein the power ramping corresponds to one of: a common power ramping for both the PRACH and PUSCH transmissions, or an independent power ramping for both the PRACH and PUSCH transmissions (an LBT failure counter, is introduced, which means that each time the lower layer reports the LBT failure, the MAC adds 1 for the LBT failure counter. When the LBT failure counter reaches a certain threshold or PREAMBLE_TRANSMISSION_COUNTER is above preambleTxMax, the MAC reports a random access problem to the upper layer.  Para. 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Park in view of Yang since Zhang provides a technique for an LBT failure counter and threshold, which can be introduced into the system of Park in view of Yang to permit a system to control communication formations based on multiple LBT attempts with respect to conditions of wireless resources and the activity of other communications of other wireless devices also active in the same wireless resources.  

In regard to Claim 22, as presented in the rejection of Claim 17, Park in view of Yang teaches the at least one processor.  
	Park fails to identify the at least one processor is further configured to: determine that the failure of the LBT procedure satisfies a number of consecutive LBT procedure failure threshold; and increment an LBT failure counter associated with identifying that the failure of the LBT procedure satisfies the number of consecutive LBT procedure failure threshold.
Zhang teaches the at least one processor is further configured to: identify that the failure of the LBT procedure satisfies a number of consecutive LBT procedure failure threshold; and increment an LBT failure counter associated with identifying that the failure of the LBT procedure satisfies the number of consecutive LBT procedure failure threshold (an LBT failure counter, is introduced, which means that each time the lower layer reports the LBT failure, the MAC adds 1 for the LBT failure counter. When the LBT failure counter reaches a certain threshold or PREAMBLE_TRANSMISSION_COUNTER is above preambleTxMax, the MAC reports a random access problem to the upper layer.  Para. 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Park in view of Yang since Zhang provides a technique for an LBT failure counter and threshold, which can be introduced into the system of Park in view of Yang to permit a system to control communication formations based on multiple LBT attempts with respect to conditions of wireless resources and the activity of other communications of other wireless devices also active in the same wireless resources.  


Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (Pub. No.: US 20200107277 A1) in view of Yang et al. (Pub. No.: US 20210329703 A1), hereafter respectively referred to as Jeon and Yang.  
	In regard to Claim 7, Jeon teaches A method of wireless communications at a user equipment (UE) (wireless device, Para. 392, FIGS. 1, 43A), comprising: performing a first listen-before-talk (LBT) procedure for a physical random access channel (PRACH) transmission (LBT procedure before a PRACH resource 4302, Para. 392, FIG. 43A) and a second LBT procedure for a physical uplink shared channel (PUSCH) transmission (LBT procedure before a PUSCH resource 4304, Para. 392, FIG. 43A).  
Jeon teaches identifying a success of the first LBT procedure for PRACH transmission (An LBT procedure before a PRACH resource 4302 may be successful, Para. 392, FIG. 43A).  
Jeon teaches identifying a failure of the second LBT procedure for the PUSCH transmission (An LBT procedure before a PUSCH resource 4304 may be unsuccessful, Para. 392, FIG. 43A).  
Jeon teaches performing a PUSCH transmission attempt at a subsequent PUSCH resource (retransmission of the TB via the PUSCH resource 4308, Para. 394, FIG. 34A) of a multiple PUSCH transmission opportunities (a PUSCH resource 4304, Para. 392, FIG. 43A.  A PUSCH resource 4308, Para. 394, FIG. 43A), based on identifying the failure of the second LBT procedure for the PUSCH transmission (An LBT procedure before a PUSCH resource 4304 may be unsuccessful, Para. 392, FIG. 43A).  
Jeon fails to teach a physical uplink shared channel (PUSCH) transmission associated with a two-step random access channel (RACH) procedure.  
Yang teaches a physical uplink shared channel (PUSCH) transmission (a PUSCH transmit power, Para. 259) associated with a two-step random access channel (RACH) procedure (the UE may select one of the two RACHs according to a PUSCH transmit power that the BS desires, Para. 259.  FIG. 13 illustrates a 2-step RACH procedure, Para. 112.  The UE may select one RACH procedure of the 2-step RACH and the 4-step RACH based on an LBT result/statistic, Para. 261).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Jeon since Yang provides a technique for determining selection of a RACH procedure, which can be introduced into the system of Jeon to ensure the most appropriate RACH transmissions are conducted with respect to the conditions of wireless resources related to an LBT being performed.  


In regard to Claim 23, Jeon teaches An apparatus for wireless communication (wireless device, Para. 392, FIGS. 1, 43A), comprising: a transceiver (communication interface 310 (e.g., a wireless modem, an antenna, and/or the like), Para. 90, FIG. 3); a memory configured to store instructions (set of program code instructions 316 that may be stored in non-transitory memory 315, Para. 90, FIG. 3); and at least one processor communicatively coupled with the transceiver and the memory (executable by the at least one processor 314, Para. 90, FIG. 3), wherein the at least one processor is configured to: performing a first listen-before-talk (LBT) procedure for a physical random access channel (PRACH) transmission (LBT procedure before a PRACH resource 4302, Para. 392, FIG. 43A) and a second LBT procedure for a physical uplink shared channel (PUSCH) transmission (LBT procedure before a PUSCH resource 4304, Para. 392, FIG. 43A).  
Jeon teaches identify a success of the first LBT procedure for PRACH transmission (An LBT procedure before a PRACH resource 4302 may be successful, Para. 392, FIG. 43A).  
Jeon teaches identify a failure of the second LBT procedure for the PUSCH transmission (An LBT procedure before a PUSCH resource 4304 may be unsuccessful, Para. 392, FIG. 43A).  
Jeon teaches performing a PUSCH transmission attempt at a subsequent PUSCH resource (retransmission of the TB via the PUSCH resource 4308, Para. 394, FIG. 34A) of a multiple PUSCH transmission opportunities (a PUSCH resource 4304, Para. 392, FIG. 43A.  A PUSCH resource 4308, Para. 394, FIG. 43A), associated with identifying the failure of the second LBT procedure for the PUSCH transmission (An LBT procedure before a PUSCH resource 4304 may be unsuccessful, Para. 392, FIG. 43A).  
Jeon fails to teach a physical uplink shared channel (PUSCH) transmission associated with a two-step random access channel (RACH) procedure.  
Yang teaches a physical uplink shared channel (PUSCH) transmission (a PUSCH transmit power, Para. 259) associated with a two-step random access channel (RACH) procedure (the UE may select one of the two RACHs according to a PUSCH transmit power that the BS desires, Para. 259.  FIG. 13 illustrates a 2-step RACH procedure, Para. 112.  The UE may select one RACH procedure of the 2-step RACH and the 4-step RACH based on an LBT result/statistic, Para. 261).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Jeon since Yang provides a technique for determining selection of a RACH procedure, which can be introduced into the system of Jeon to ensure the most appropriate RACH transmissions are conducted with respect to the conditions of wireless resources related to an LBT being performed.  


Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yang, and further in view of Ohara (Pub. No.: US 20220039171 A1), hereafter referred to as Ohara.  
	In regard to Claim 8, as presented in the rejection of Claim 7, Jeon in view of Yang teaches the PRACH.  
	Jeon fails to teach the multiple PUSCH transmission opportunities are associated with PRACH resource corresponding to the PRACH transmission.  
Ohara teaches the multiple PUSCH transmission opportunities are associated with PRACH resource corresponding to the PRACH transmission (a plurality of PUSCH resources correspond to one RACH occasion, Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with the teachings of Jeon in view of Yang since Ohara provides a technique for multiple PUSCH resources associated with a RACH, which can be introduced into the system of Jeon in view of Yang to ensure the most appropriate PUSCH may be utilized with a certain RACH.  

In regard to Claim 24, as presented in the rejection of Claim 23, Jeon in view of Yang teaches the PRACH.  
	Jeon fails to teach the multiple PUSCH transmission opportunities are associated with PRACH resource corresponding to the PRACH transmission.  
Ohara teaches the multiple PUSCH transmission opportunities are associated with PRACH resource corresponding to the PRACH transmission (a plurality of PUSCH resources correspond to one RACH occasion, Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with the teachings of Jeon in view of Yang since Ohara provides a technique for multiple PUSCH resources associated with a RACH, which can be introduced into the system of Jeon in view of Yang to ensure the most appropriate PUSCH may be utilized with a certain RACH.  


Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yang, and further in view of Wong et al. (Pub. No.: US 20190089509 A1), hereafter referred to as Wong.  
	In regard to Claim 9, as presented in the rejection of Claim 7, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach forgoing monitoring for a network response until the PUSCH transmission is successful.  
Wong teaches forgoing monitoring for a network response until the PUSCH transmission is successful (the UE does not monitor for NB-PDCCH between NB-PDCCH and NB-PUSCH, but can monitor after that NB-PUSCH. This rule is applied because the UE has to monitor NB-PDCCH after it transmits NB-PUSCH.  Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong with the teachings of Jeon in view of Yang since Wong provides a technique for specific times to monitor for a channel, which can be introduced into the system of Jeon in view of Yang to ensure wireless devices perform monitoring processes at appropriate times after a channel transmission to avoid unnecessary monitoring of channels.  

In regard to Claim 25, as presented in the rejection of Claim 23, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach forgoing monitoring for a network response until the PUSCH transmission is successful.  
Wong teaches forgoing monitoring for a network response until the PUSCH transmission is successful (the UE does not monitor for NB-PDCCH between NB-PDCCH and NB-PUSCH, but can monitor after that NB-PUSCH. This rule is applied because the UE has to monitor NB-PDCCH after it transmits NB-PUSCH.  Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong with the teachings of Jeon in view of Yang since Wong provides a technique for specific times to monitor for a channel, which can be introduced into the system of Jeon in view of Yang to ensure wireless devices perform monitoring processes at appropriate times after a channel transmission to avoid unnecessary monitoring of channels.  


Claims 10-14 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yang, and further in view of Awad et al. (Pub. No.: US 20210195544 A1), hereafter referred to as Awad.  
	In regard to Claim 10, as presented in the rejection of Claim 7, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach identifying a failure of all LBT procedures for the PUSCH transmission; and receiving one or both a fallback random access response (RAR) or a second message of two-step RACH procedure in response to determining the failure of all LBT procedures for the PUSCH transmission.
	Awad teaches identifying a failure of all LBT procedures for the PUSCH transmission; and receiving one or both a fallback random access response (RAR) or a second message of two-step RACH procedure in response to determining the failure of all LBT procedures for the PUSCH transmission (UE is able to monitor neighbouring beams and in case of LBT failure on the downlink of a corresponding beam, the network may send RAR on neighbouring beam as well, Para. 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 11, as presented in the rejection of Claim 7, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach identifying whether a power ramping parameter for the PRACH transmission is different from a power ramping parameter for the PUSCH transmission; forgoing power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is different from the power ramping parameter for the PUSCH transmission; and performing the power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is not different from the power ramping parameter for the PUSCH transmission.
	Awad teaches identifying whether a power ramping parameter for the PRACH transmission is different from a power ramping parameter for the PUSCH transmission; forgoing power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is different from the power ramping parameter for the PUSCH transmission; and performing the power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is not different from the power ramping parameter for the PUSCH transmission (beam forming and steering for directional transmission of signals or directional reception of signals in which signals combine coherently within the beam and therefore have increased signal strength, Para. 29.  Acquire synchronisation from the synchronisation block carried by the beam with the highest signal strength, Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 12, as presented in the rejection of Claim 7, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach identifying a failure of all LBT procedures for the PUSCH transmission; and monitoring for a fallback random access response (RAR) during a monitoring duration associated with identifying the failure of all LBT procedures for the PUSCH transmission.
	Awad teaches identifying a failure of all LBT procedures for the PUSCH transmission; and monitoring for a fallback random access response (RAR) during a monitoring duration associated with identifying the failure of all LBT procedures for the PUSCH transmission (UE is able to monitor neighbouring beams and in case of LBT failure on the downlink of a corresponding beam, the network may send RAR on neighbouring beam as well, Para. 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 13, as presented in the rejection of Claim 7, Jeon in view of Yang teaches the method.  
	Jeon fails to teach incrementing a message transmission counter based on determining that a fallback message is not received within the monitoring duration.
	Awad teaches incrementing a message transmission counter based on determining that a fallback message is not received within the monitoring duration (as shown in first and second periods 502, 504, the beam which transmits SSB #0 and the beam which transmits SSB #1 are not transmitted so that UE1 and UE2 cannot acquire synchronisation in these periods 502, 504, Para. 42, FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 14, as presented in the rejection of Claim 7, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach identifying whether a power ramping parameter for the PRACH transmission is different from a power ramping parameter for the PUSCH transmission; forgoing power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is different from the power ramping parameter for the PUSCH transmission; and performing the power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is not different from the power ramping parameter for the PUSCH transmission.
	Awad teaches identifying whether a power ramping parameter for the PRACH transmission is different from a power ramping parameter for the PUSCH transmission; forgoing power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is different from the power ramping parameter for the PUSCH transmission; and performing the power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is not different from the power ramping parameter for the PUSCH transmission (as shown in first and second periods 502, 504, the beam which transmits SSB #0 and the beam which transmits SSB #1 are not transmitted so that UE1 and UE2 cannot acquire synchronisation in these periods 502, 504. However the beam transmitting SSB #2 and the beam transmitting SSB #3 is transmitted so that the third and fourth UEs UE 3, UE 4 are able to detect the SSB in these radio beams to acquire synchronisation.  Para. 42, FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 26, as presented in the rejection of Claim 23, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach the at least one processor is further configured to: identifying a failure of all LBT procedures for the PUSCH transmission; and receive one or both a fallback random access response (RAR) or a second message of two-step RACH procedure associated with identifying the failure of all LBT procedures for the PUSCH transmission.
	Awad teaches the at least one processor is further configured to: identifying a failure of all LBT procedures for the PUSCH transmission; and receive one or both a fallback random access response (RAR) or a second message of two-step RACH procedure associated with identifying the failure of all LBT procedures for the PUSCH transmission (UE is able to monitor neighbouring beams and in case of LBT failure on the downlink of a corresponding beam, the network may send RAR on neighbouring beam as well, Para. 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 27, as presented in the rejection of Claim 23, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach the at least one processor is further configured to: identify whether a power ramping parameter for the PRACH transmission is different from a power ramping parameter for the PUSCH transmission; forgo power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is different from the power ramping parameter for the PUSCH transmission; and perform the power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is not different from the power ramping parameter for the PUSCH transmission.
	Awad teaches the at least one processor is further configured to: identify whether a power ramping parameter for the PRACH transmission is different from a power ramping parameter for the PUSCH transmission; forgo power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is different from the power ramping parameter for the PUSCH transmission; and perform the power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is not different from the power ramping parameter for the PUSCH transmission (beam forming and steering for directional transmission of signals or directional reception of signals in which signals combine coherently within the beam and therefore have increased signal strength, Para. 29.  Acquire synchronisation from the synchronisation block carried by the beam with the highest signal strength, Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 28, as presented in the rejection of Claim 23, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach the at least one processor is further configured to: identify a failure of all LBT procedures for the PUSCH transmission; and monitor for a fallback random access response (RAR) during a monitoring duration associated with identifying the failure of all LBT procedures for the PUSCH transmission.
	Awad teaches the at least one processor is further configured to: identify a failure of all LBT procedures for the PUSCH transmission; and monitor for a fallback random access response (RAR) during a monitoring duration associated with identifying the failure of all LBT procedures for the PUSCH transmission (UE is able to monitor neighbouring beams and in case of LBT failure on the downlink of a corresponding beam, the network may send RAR on neighbouring beam as well, Para. 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 29, as presented in the rejection of Claim 23, Jeon in view of Yang teaches the method.  
	Jeon fails to teach the at least one processor is further configured to increment a message transmission counter associated with identifying that a fallback message is not received within the monitoring duration.
	Awad teaches the at least one processor is further configured to increment a message transmission counter associated with identifying that a fallback message is not received within the monitoring duration (as shown in first and second periods 502, 504, the beam which transmits SSB #0 and the beam which transmits SSB #1 are not transmitted so that UE1 and UE2 cannot acquire synchronisation in these periods 502, 504, Para. 42, FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  

In regard to Claim 30, as presented in the rejection of Claim 23, Jeon in view of Yang teaches the PUSCH.  
	Jeon fails to teach the at least one processor is further configured to: identify whether a power ramping parameter for the PRACH transmission is different from a power ramping parameter for the PUSCH transmission; forgo power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is different from the power ramping parameter for the PUSCH transmission; and perform the power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is not different from the power ramping parameter for the PUSCH transmission.
	Awad teaches the at least one processor is further configured to: identify whether a power ramping parameter for the PRACH transmission is different from a power ramping parameter for the PUSCH transmission; forgo power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is different from the power ramping parameter for the PUSCH transmission; and perform the power ramping for the PUSCH transmission associated with identifying that the power ramping parameter for the PRACH transmission is not different from the power ramping parameter for the PUSCH transmission (as shown in first and second periods 502, 504, the beam which transmits SSB #0 and the beam which transmits SSB #1 are not transmitted so that UE1 and UE2 cannot acquire synchronisation in these periods 502, 504. However the beam transmitting SSB #2 and the beam transmitting SSB #3 is transmitted so that the third and fourth UEs UE 3, UE 4 are able to detect the SSB in these radio beams to acquire synchronisation.  Para. 42, FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Jeon in view of Yang since Wong provides a technique for a response transmission with respect to an LBT failure, which can be introduced into the system of Jeon in view of Yang to ensure an RAR can be conveyed to a wireless device despite failure of an LBT.  


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yang, and further in view of Chen et al. (Pub. No.: US 20160100434 A1), hereafter referred to as Chen.  
	In regard to Claim 15, as presented in the rejection of Claim 1, Jeon in view of Yang teaches the method.  
	Jeon fails to teach identifying a failure of all LBT procedures for the PUSCH transmission; and selecting a different PRACH resource associated with identifying a failure of all LBT procedures for the PUSCH transmission, wherein selecting the different PRACH resource is further based on a network entity configuration.
Chen teaches identifying a failure of all LBT procedures for the PUSCH transmission; and selecting a different PRACH resource associated with identifying a failure of all LBT procedures for the PUSCH transmission, wherein selecting the different PRACH resource is further based on a network entity configuration (the Preamble_Transmission_Counter is incremented after the unsuccessful first PRACH transmission P1stTx 982; the transmission power of the second PRACH transmission P2ndTx 984 is determined based on the transmission power of the first PRACH transmission P1stTx 982 plus the power ramp-up Pramp-up minus the power scaling factor Pscal1, Para. 66, FIG. 9D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Jeon in view of Yang since Chen provides a technique for counter related to RACH operations, which can be introduced into the system of Jeon in view of Yang to ensure dynamic operation of RACH arrangements with respect to changes of conditions in wireless resources.  

In regard to Claim 16, as presented in the rejection of Claim 1, Jeon in view of Yang teaches the method.  
	Jeon fails to teach forgoing at least one of an incrementing of a message transmission counter or a power ramping.
Chen teaches forgoing at least one of an incrementing of a message transmission counter or a power ramping (the third PRACH transmission P3rdTx 986 is dropped and the Preamble_Transmission_Counter is not incremented, Para. 67, FIG. 9D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Jeon in view of Yang since Chen provides a technique for counter related to RACH operations, which can be introduced into the system of Jeon in view of Yang to ensure dynamic operation of RACH arrangements with respect to changes of conditions in wireless resources.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.  Page 11 of the Remarks presents the argument that However, as part of Park's HARQ process, the terminal does not receive an indication to forgo a PUSCH transmission.  This argument is not persuasive.  Claim 1 does not positively recite a step to receive an indication.  Claim 1 recites: “identifying a failure of the LBT procedure for the PRACH transmission; and forgoing a physical uplink shared channel (PUSCH) transmission corresponding to the PRACH transmission in the two-step RACH procedure based on identifying the failure of the LBT procedure for the PRACH transmission” (emphasis added).  A UE of Claim 1 does not receive an indication of a failure.  In other words, the UE of Claim 1 does not perform a step to receive an indication of any type.  As a result, Claim 1 does not require the Park reference to teach a step to receive an indication.  


Page 11 of the Remarks presents the argument that Instead, an LBT failure associated with an uplink PUSCH in Park triggers a base station to instruct the terminal to perform the assignment for the retransmission in subframe n+4 (e.g., to PCell) at reference numeral.  This argument is not persuasive.  Park teaches in Para. 82, FIGS. 3-5: “In the unlicensed band, since the terminal 310 performs the LBT prior to transmitting the uplink signal and performs the transmission when the result is successful (i.e., channel is empty)” (emphasis added).  
Park teaches in cited Para. 231, FIG. 19: “the LBT before the data transmission for subframe n 1911 and subframe n+1 1913, that is, HARQ process #0 1911 and HARQ process #1 1913 may fail. Accordingly, the terminal 310 may fail to perform the initial transmission in the subframe n at reference numeral 1910. By the way, the base station 320 may not know whether the failure cause of the reception of the UL PUSCH in the subframe n 1911 and the subframe n+1 1913 is the high interference or the failure of the LBT by the terminal 310” (emphasis added).  
These teachings of Park show that failures of LBT prevent uplink transmissions from being performed by terminals, since terminals perform uplink transmissions only after successful results of LBT.  As a result, the failure of the LBT by the terminal 310 prevents transmission of the UL PUSCH in the subframe n 1911, and this is substantively the same as forgoing a physical uplink shared channel (PUSCH) transmission of Claim 1.  


Page 11 of the Remarks presents the argument that Again, Park fails to receive any sort of indication to forgo PUSCH transmission corresponding to the PRACH transmission.  This argument is not persuasive.  Claim 1 does not positively recite a step to receive an indication.  If the Specification of the Application recite features relating to a process to receive an indication corresponding to a PRACH transmission, such features are not positively recited in the language of Claim 1.  


Page 12 of the Remarks presents the argument that In fact, the present application is not concerned with the assignment of HARQ resources, and instead relates to random access channel (RACH) enhancements for new radio unlicensed (NR-U) communications.  This argument is not persuasive.  Park teaches in Para. 235: “The terminal 310 confirms variables (e.g., RAR window, CR timer, backoff index, maximum retry count, variables for power control, etc.) that are related to the location of the RACH resource for RA and the terminal operation required for the RACH procedure through the process of synchronization and SI acquisition” (emphasis added).  Park teaches in the Abstract: “A communication technique of fusing a 5th-generation (5G) communication for supporting higher data transmission rate beyond a 4th-generation (4G) system with an Internet of things (IoT) technology … generating resource assignment information of an uplink burst including at least two consecutive uplink subframes of an unlicensed band” (emphasis added).  


Page 12 of the Remarks presents the argument that However, a retransmission of a transport block is not the same as a PUSCH transmission attempt, let alone one at a subsequent PUSCH resource.  This argument is not persuasive.  A retransmission via PUSCH resource 4308 in FIG. 34A of Jeon, is substantively the same as a PUSCH transmission attempt of Claim 7.  PUSCH resource 4308 in FIG. 34A of Jeon is subsequent to PUSCH resource 4304, and is substantively the same as a subsequent PUSCH resource of Claim 7.  As a result, a retransmission via PUSCH resource 4308 of Jeon that is subsequent to PUSCH resource 4304, is substantively the same as performing a PUSCH transmission attempt at a subsequent PUSCH resource of Claim 7.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
9-21-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477